 

Exhibit 10.5

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING.

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.

 

SUBSCRIPTION AGREEMENT

and

LETTER OF INVESTMENT INTENT

 

PetroShare Corp.

9635 Maroon Circle, Suite 400

Englewood, CO 80112

 

The undersigned (“Subscriber”) wishes to subscribe for Series B Unsecured
Convertible Promissory Notes (the “Series B Notes”) of PetroShare Corp. (the
“Company”).  The Subscriber understands that once this Subscription Agreement is
completed, it should be returned to GVC Capital LLC as the Placement Agent at
5350 S. Roslyn Street, Suite 400, Greenwood Village, CO 80111, together with a
check or wire transfer for the amount of the subscription.

 

1.           Subscription Commitment.  The Subscriber hereby subscribes for the
purchase of Series B Notes in the principal amount of $________.  No
subscription will be accepted for less than $25,000 except in the sole
discretion of the Company.  The full purchase price is paid contemporaneously in
the form of cashier’s check or by wire transfer to “PetroShare Corp. Escrow
Account”.

 

$______________________

Amount of Subscription

 

The Subscriber understands that this subscription is not binding on the Company
until accepted by the Company, which acceptance is at the sole discretion of the
Company and is to be evidenced by the Company’s execution of this Subscription
Agreement where indicated.  If the subscription is rejected, the Company shall
return to the Subscriber, without interest or deduction, any payment tendered by
the Subscriber, and the Company and the Subscriber shall have no further
obligation to each other hereunder. Unless and until rejected by the Company,
this subscription shall be irrevocable by the Subscriber.  The Subscriber
acknowledges that the Company has the right to close the subscription books at
any time without notice and to accept or reject any subscription, in whole or in
part, in its sole discretion.

 

The subscriber further understands that the proceeds from the sale of the Series
B Notes first sold in the principal amount of $1,000,000 will be deposited with
the Escrow Agent for the offering and dispersed in accordance with the Company’s
Private Offering Memorandum dated September 11,  2017 (the “Memorandum”).

 

2.          Representations and Warranties.  In order to induce the Company to
accept this subscription, the Subscriber hereby represents and warrants to, and
covenants with, the Company as follows:

 

(a)         Receipt of Document and Access To Information.  Subscriber has been
provided with a copy of Memorandum.  Subscriber has carefully reviewed and is
familiar with the terms of the Memorandum.  The Subscriber has been given access
to full and complete information regarding the Company, and has utilized such
access to the Subscriber’s satisfaction for the purpose of obtaining such
information as the Subscriber has reasonably requested; and, particularly, the
Subscriber has been given reasonable opportunity to ask questions of, and
receive answers from, representatives of the Company concerning the terms and
conditions of the offering and to obtain any additional information, to the
extent reasonably available.

 





1

--------------------------------------------------------------------------------

 

 

(b)         Reliance.  The Subscriber has relied on nothing other than the
Memorandum, and the documents referred to in the Memorandum, in deciding whether
to make an investment in the Company.  Except as set forth in the Memorandum, no
representations or warranties have been made to the Subscriber by the Company,
any selling agent of the Company, or any agent, employee, or affiliate of the
Company or such selling agent.

 

(c)         Economic Loss.  The Subscriber believes that an investment in the
Series B Notes is suitable for the Subscriber based upon the Subscriber’s
investment objectives and financial needs.  The Subscriber  (i) has adequate
means for providing for the Subscriber’s current financial needs and personal
contingencies:  (ii) has no need for liquidity in this investment;  (iii) at the
present time, can afford a complete loss of such investment; and  (iv) does not
have overall commitments to investments which are not readily marketable and
disproportionate to the Subscriber’s net worth, and the Subscriber’s investment
in the Series B Notes will not cause such overall commitments to become
excessive.

 

(d)         Sophistication.  The Subscriber, in reaching a decision to
subscribe, has such knowledge and experience in financial and business matters
that the Subscriber is capable of reading and interpreting financial statements
and evaluating the merits and risk of an investment in the Series B Notes and
has the net worth to undertake such risks.

 

(e)         No General Solicitation.  The Subscriber was not offered or sold the
Series B Notes, directly or indirectly, by means of any form of general
advertising or general solicitation, including, but not limited to, the
following: (1) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar medium or broadcast over
television or radio; or (2) any seminar or meeting whose attendees had been
invited by any general solicitation or general advertising.

 

(f)         Seek Advice.  The Subscriber has obtained, to the extent the
Subscriber deems necessary, the Subscriber’s own professional advice with
respect to the risks inherent in the investment in the securities, and the
suitability of an investment in the Series B Notes in light of the Subscriber’s
financial condition and investment need.

 

(g)         Investment Risks.  The Subscriber recognizes that the Series B Notes
as an investment involve a high degree of risk, including those set forth under
the Risk Factors contained in the Memorandum.

 

(h)         Effect and Time of Representations.  The information provided by the
Subscriber contained in this Subscription Agreement is true, complete and
correct in all material respects as of the date hereof.  The Subscriber
understands that the Company’s determination that the exemption from the
registration provisions of the Securities Act of 1933, as amended (the
“Securities Act”), is based, in part, upon the representations, warranties, and
agreements made by the Subscriber herein.  The Subscriber consents to the
disclosure of any such information, and any other information furnished to the
Company, to any governmental authority or self-regulatory organization, or, to
the extent required by law, to any other person.

 

(i)         Restrictions on Transfer; No Market For Series B Notes.  The
Subscriber acknowledges that (i) the purchase of the Series B Notes is a
long-term investment;  (ii) the Subscriber must bear the economic risk of
investment for an indefinite period of time because the Series B Notes have not
been registered under the Securities Act or under the securities laws of any
state and, therefore, neither the Series B Notes, the shares of common stock nor
the warrants can be resold unless they are subsequently registered under said
laws or exemptions from such registrations are available;  (iii) no
representation has been made as to the required holding period for the Series B
Notes or the common stock;  (iv) there is presently no trading market for the
Series B Notes and the Subscriber may be unable to liquidate the Subscriber’s
investment in the event of an emergency, or pledge the Series B Notes as
collateral for a loan; and  (v) the transferability of the Series B Notes, as
well as shares of common stock issuable upon





2

--------------------------------------------------------------------------------

 

 

the conversion of the Series B Notes, is restricted and requires conformity with
the restrictions contained in paragraph 3 below and legends will be placed on
the Series B Notes and any certificate(s) issuable upon the conversions of the
Series B Notes referring to the applicable restrictions on transferability.

 

(j)         No Backup Withholding.  The Subscriber certifies, under penalties of
perjury, that the Subscriber is NOT subject to the backup withholding provisions
of Section 3406(a)(i)(C) of the Internal Revenue Code.

 

(k)         Restrictive Legend.  Stop transfer instructions will be placed with
the transfer agent for the common stock into which the Series B Notes are
convertible, and a legend will be placed on every Series B Note substantially to
the following effect:

 

This security has not been registered with the Securities and Exchange
Commission under the Securities Act of 1933, as amended (the “Act”), in reliance
upon the exemptions from registration provided in the Act and Regulation D under
the Act and have not been registered under any state securities laws.  As such,
the purchase of this security was necessarily with the intent of investment and
not with a view for distribution.  Therefore, any subsequent transfer of this
security or any interest therein will be unlawful unless it is registered under
the Act and any state securities laws or unless an exemption from registration
is available.  Furthermore, it is unlawful to consummate a sale or transfer of
this security or any interest therein, without an opinion of counsel acceptable
to the Company that the proposed transfer or sale does not affect the exemptions
relied upon by the Company in originally distributing the security and that
registration is not required.

 

(l)         Placement Agent.  The Subscriber understands that GVC Capital LLC is
acting as placement agent (the “Placement Agent”) on this transaction.  The
Company will pay the Placement Agent a sales commission as disclosed in the
Memorandum.  The Placement Agent may re-allow a portion of the commission to
participating selling agents. 

 

(m)       Notice of Change.  The Subscriber agrees that it will notify the
Company in writing promptly (but in all events within thirty (30) days after the
applicable change) of any actual or anticipated change in any facts or
circumstances, which change would make any of the representations and warranties
in this Subscription Agreement untrue if made as of the date of such change
(after giving effect thereto).

 

3.          Restricted Nature of the Series B Notes, Investment Intent.  The
Subscriber has been advised and understands that: (a) the Series B Notes have
not been registered under the Securities Act or applicable state securities laws
and that the securities are being offered and sold pursuant to exemptions from
such laws;  (b) the Memorandum has not been filed with or reviewed by any
federal, state or local securities administrators because of the limited nature
of the offering; and  (c) the Company is under no obligation to register the
Series B Notes under the Act or any state securities laws, or to take any action
to make any exemption from any such registration provisions available.  The
Subscriber represents and warrants that the Series B Notes are being purchased
for the Subscriber’s own account and for investment purposes only, and without
the intention of reselling or redistributing the same; the Subscriber has made
no agreement with others regarding any of the Series B Notes; and the
Subscriber’s financial condition is such that it is not likely that it will be
necessary to dispose of any of such Series B Notes in the foreseeable future. 
The Subscriber is aware that, in the view of the SEC, a purchase of such
securities with an intent to resell by reason of any foreseeable specific
contingency or anticipated change in market value, or any change in the
condition of the Company, or in connection with a contemplated liquidation
settlement of any loan obtained for the acquisition of such securities and for
which such securities were pledged, would represent an intent inconsistent with
the representations set forth above.  The Subscriber further represents and
agrees that if, contrary to the foregoing intentions, the Subscriber should
later desire to dispose of or transfer any of such Series B Notes in any manner,
the Subscriber shall not do so





3

--------------------------------------------------------------------------------

 

 

unless and until  (i) said Series B Notes shall have first been registered under
the Act and all applicable securities laws; or  (ii) the Subscriber shall have
first delivered to the Company a written notice declaring such holder’s
intention to effect such transfer and describe in sufficient detail the manner
and circumstances of the proposed transfer, which notice shall be accompanied
either by a written opinion of legal counsel who shall be reasonably
satisfactory to the Company, which opinion shall be addressed to the Company and
reasonably satisfactory in form and substance to the Company’s counsel, to the
effect that the proposed sale or transfer is exempt from the registration
provisions of the Act and all applicable state securities laws, or by a “no
action” letter from the SEC to the effect that the transfer of the Series B
Notes without registration will not result in recommendation by the staff of the
Commission that action be taken with respect thereto.

 

4.          Residence.  The Subscriber represents and warrants that the
Subscriber is a bona fide resident of, is domiciled in and received the offer
and made the decision to invest in the Series B Notes in the state set forth on
the signature page hereof, and the Series B Notes are being purchased by the
Subscriber in the Subscriber’s name solely for the Subscriber’s own beneficial
interest and not as nominee for, or on behalf of, or for the beneficial interest
of, or with the intention to transfer to, any other person, trust or
organization, except as specifically set forth in this Subscription Agreement.

 

5.          Investor Qualification.  The Subscriber represents and warrants that
the Subscriber is an “accredited investor” as that term is defined in Regulation
D under the Securities Act because the Subscriber comes within at least one
category marked below.  The Subscriber further represents and warrants that the
information set forth below is true and correct.  ALL INFORMATION IN RESPONSE TO
THIS PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS REQUIRED BY LAW. 
The Subscriber agrees to furnish any additional information which the Company
deems necessary in order to verify the answers set forth below.   (Please
initial all that apply).

 

 

Category I   -    The Subscriber is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with the
Subscriber’s spouse, presently exceeds $1,000,000.   _____

 

Explanation. In calculation of net worth the Subscriber may include cash, short
term investments, stocks and securities, and equity in property and real estate
(excluding the Subscriber’s principal residence). Equity in personal property
and real estate should be based on the fair market value of such property less
debt secured by such property. ______

 

Category II   -   The Subscriber is an individual (not a partnership,
corporation, etc.) who had an individual net income in excess of $200,000 in
each of the last two years, or joint income with his/her spouse in excess of
$300,000 in each of the last two years, and has a reasonable expectation of
reaching the same income level in the current year. _______

 

Category III  -   The Subscriber is an executive officer or director of the
Company.   ______

 

Category IV  -   The Subscriber is a bank as defined in Section 3(a)(2) of the
Securities Act; a savings and loan as defined in Section 3(a)(5)(A) of the
Securities Act; an insurance company as defined in Section 2(13) of the
Securities Act; a broker or dealer registered pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); an investment company
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), or a business development company as defined in Section 2(a)(48)
of the Investment Company Act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; a plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement income Security Act of 1974, as amended (“ERISA”), if
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of ERISA, which is either a bank, savings and loan





4

--------------------------------------------------------------------------------

 

 

association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors (this includes IRAs). (Note: If you check this category,
the Company may request additional information regarding investment company and
ERISA issues.)     _____

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(describe entity)

 

 

Category V   -   The Subscriber is a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940, as
amended.   ______

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(describe entity)

 

Category VI   -   The Subscriber is an entity with total assets in excess of
$5,000,000 which was not formed for the purpose of investing in the Series B
Notes and is one of the following:

 

____  a corporation; or

____  a partnership; or

____  a business trust; or

____  a tax-exempt organization described in Section 501(c)(3) of the Internal
Revenue  Code of 1986, as amended.

 

Category VII  -    The Subscriber is an entity all the equity owners of which
are “accredited investors” within one or more of the above categories. If
relying upon this category alone, each equity owner must complete a separate
copy of this Agreement.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(describe entity)

 

Category VIII  -    The Subscriber is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Series B Notes,
whose purchase is directed by a person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 

6.          Authority.  The undersigned, if other than an individual, makes the
following additional representations:

 

(a)         The Subscriber was not organized for the specific purpose of
acquiring the Series B Notes;

 

(b)         The Subscriber is duly authorized, empowered and qualified to
execute and deliver this Subscription Agreement, to subscribe for and purchase
the Series B Notes and to perform its obligations under, and to consummate the
transactions that are contemplated by the Subscription Agreement; and

 





5

--------------------------------------------------------------------------------

 

 

(c)         This Subscription Agreement has been duly authorized by all
necessary action on the part of the Subscriber, has been duly executed by an
authorized officer or representative of the Subscriber, and is a legal, valid
and binding obligation of the Subscriber enforceable in accordance with its
terms.

 

7.          Use of Proceeds.  The Subscriber acknowledges that any proceeds from
the sale of the Series B Notes will be used by the Company as described in the
Memorandum.

 

8.          Compliance with Laws; No Conflict.  The execution and delivery of
the Subscription Agreement by or on behalf of the Subscriber and the performance
of the Subscriber’s obligation under and the consummation of the transactions
contemplated by, the Subscription Agreement do not and will not conflict with or
result in any violation of, or default under, any provision of any charter,
bylaws, trust agreement, partnership agreement or other governing instrument
applicable to the Subscriber, or other agreement or instrument to which the
Subscriber is a party, or by which the Subscriber is, or any of its assets are,
bound, or any permit, franchise, judgment, decree, statute, rule, regulation or
other law applicable to the Subscriber or the business or assets of the
Subscriber.

 

9.          Reliance on Representations.  The Subscriber understands the meaning
and legal consequences of the representations, warranties, agreements,
covenants, and confirmations set out above and agrees that the subscription made
hereby may be accepted in reliance thereon.  The Subscriber acknowledges that
the Company has relied and will rely upon the representations and warranties of
the Subscriber in this Subscription Agreement.  The Subscriber agrees to
indemnify and hold harmless the Company and any selling agent (including for
this purpose their employees, and each person who controls either of them within
the meaning of Section 20 of the Exchange Act) from and against any and all
loss, damage, liability or expense, including reasonable costs and attorneys’
fees and disbursements, which the Company, or such other persons may incur by
reason of, or in connection with, any representation or warranty made herein not
having been true when made, any misrepresentation made by the Subscriber or any
failure by the Subscriber to fulfill any of the covenants or agreements set
forth herein, or in any other document provided by the Subscriber to the
Company.

 

10.         Transferability and Assignability.  Neither this Subscription
Agreement nor any of the rights of the Subscriber hereunder may be transferred
or assigned by the Subscriber.  The Subscriber agrees that the Subscriber may
not cancel, terminate, or revoke this Subscription Agreement or any agreement of
the Subscriber made hereunder (except as otherwise specifically provided herein)
and that this Subscription Agreement shall survive the death or disability of
the Subscriber and shall be binding upon the Subscriber’s heirs, executors,
administrators, successors, and assigns.

 

11.         Agreement Among Lenders.  Subscriber acknowledges and agrees that
the holders of the Series B Notes will become parties to an Agreement Among
Lenders describing certain rights and responsibilities of the Series B Note
holders with regard to the Series B Notes.  Subscriber acknowledges receipt of a
copy of the Agreement Among Lenders and affirms Subscriber’s consent and
agreement to the terms thereof.  Subscriber further agrees that by executing
this Subscription Agreement, Subscriber shall be deemed to have executed and
acknowledged the Agreement Among Lenders subject to the terms and conditions set
forth therein.

 

12.         Survival.  The representation and warranties of the Subscriber set
forth herein shall survive the sale of the Series B Notes pursuant to this
Subscription Agreement.

 

13.         Notice.  All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally or
mailed by first class mail, postage prepaid, as follows:  if to the Subscriber,
to the address set forth below; and if to the Company to the address at the
beginning of this Subscription Agreement, or to such other address as the
Company or the Subscriber shall have designated to the other by like notice.

 





6

--------------------------------------------------------------------------------

 

 

14.          Counterparts.  This Subscription Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document.

 

15.         Governing Law.  This Subscription Agreement shall be governed by and
construed in accordance with the internal laws (and not the law of conflicts) of
the State of Colorado.  The parties hereby consent to the non-exclusive
jurisdiction of the courts of the State of Colorado and any federal or state
court located in Denver, Colorado for any action arising out of this
Subscription Agreement.

 

16.         Entire Agreement.  This Agreement, including the appendices hereto,
constitutes the entire agreement, and supersedes all prior agreements or
understandings, among the parties hereto with respect to the subject matter
hereof.

 

In no event will the Company, the Placement Agent, or their affiliates or the
professional advisors engaged by them be liable if for any reason results of
operations of the Company are not as projected in the Memorandum.  Investors
must look solely to, and rely on, their own advisors with respect to the
financial, tax and other consequences of investing in the securities.

 

17.         Title.  Manner in which title is to be held.

 

Place an “X” in one space below:

 

(a)      ☐      Individual Ownership

(b)      ☐      Community Property

(c)      ☐      Joint Tenant with Right of Survivorship (both parties must sign)

(d)      ☐      Partnership

(e)      ☐      Tenants in Common

(f)       ☐      Corporation

(g)      ☐      Trust

(h)      ☐      Other (Describe): (see following page)

 

 

--------------------------------------------------------------------------------

Please print above the exact name(s) in which the Series B Notes are to be held.

 

18.         Date of Birth.  (If an individual) -  The Subscriber’s date of birth
is ____________.

 





7

--------------------------------------------------------------------------------

 

 

SIGNATURES

 

The Subscriber hereby represents that it has read the entire Subscription
Agreement:

 

 

 

 

 

Dated:

 

 

INDIVIDUAL (includes Community Property, Joint Tenants, Tenants-in-Common)

 

 

 

 

 

 

Address to which correspondence should be directed:

 

 

 

 

     

 

Signature (Individual)

 

 

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

 

Signature

 

Tax Identification or Social Security Number

(All record holders should sign)

 

 

 

 

 

 

 

 

Name(s) Typed or Printed

 

Telephone Number

 

 

 

 

 

 

 

 

Email Address

 

COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER

 

Customer Identification Program Notice:   To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital, please include a copy of your driver’s license or passport. If
you are an entity, please provide a copy of your articles of incorporation,
trust document, or other identifying document. If you are unable to produce the
information required, we may not be able to complete your investment
transaction.

 





8

--------------------------------------------------------------------------------

 

 

CORPORATION, PARTNERSHIP, TRUST, RETIREMENT ACCOUNT OR OTHER ENTITY

 

 

 

 

 

 

Name of Entity

 

Address to Which Correspondence Should Be Directed

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

*Signature

 

City, State and Zip Code

 

 

 

Its:

 

 

 

 

Title

 

Tax Identification or Social Security Number

 

 

 

 

 

(              )

Name Typed or Printed

 

Telephone Number

 

 

 

 

 

Email Address

 

*   If Series B Notes are being subscribed for by an entity, the Certificate of
Signatory must also be completed.

 

CERTIFICATE OF SIGNATORY

 

To be completed if Series B Notes are being subscribed for by an entity.

 

I, ___________________________________, am the ____________________________ of _____________ (the
“Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Series B Notes, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.

 

IN WITNESS WHEREOF, I have hereto set may hand this ___ day of ________, 2017.

 

 

 

 

Signature

 

COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER

 

Customer Identification Program Notice:   To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital, please include a copy of your driver’s license or passport. If
you are an entity, please provide a copy of your articles of incorporation,
trust document, or other identifying document. If you are unable to produce the
information required, we may not be able to complete your investment
transaction.

 





9

--------------------------------------------------------------------------------

 

 

ACCEPTANCE

 

This Subscription Agreement is accepted as of __________, 2017.

 

 

 

 

 

PETROSHARE CORP.

 

 

 

 

 

By:

 

 

Stephen J. Foley

 

Chief Executive Officer

 

 

 

 

 

Date:

 

 





10

--------------------------------------------------------------------------------

 

 

PETROSHARE CORP.

 

SUBSCRIPTION INSTRUCTIONS

 

All persons who wish to subscribe for the securities of PetroShare Corp. (the
“Company”) in accordance with the terms of the Subscription Agreement (attached)
must carefully read and execute the attached documents according to the
following instructions and return them to GVC Capital LLC, 5350 S. Roslyn
Street, Suite 400, Greenwood Village, CO 80111.

 

INSTRUCTIONS

 

1.          Complete and execute the Subscription Agreement as follows:

 

A.         Complete the information on pages 1 and 4-6, if appropriate.

 

B.         Date and sign in the appropriate spaces on page 9 if subscribing as
an individual (includes Community Property, Joint Tenants, Tenants-in-Common) or
on page 10 if subscribing as a Corporation, Partnership, Trust, Retirement
Account or other entity.

 

C.         Be sure to complete the information on the signature page, including
address, telephone number, and Social Security or Tax Identification Number.

 

2.          Return the completed documents, including an executed Investor
Questionnaire, to 5350 S. Roslyn Street, Suite 400, Greenwood Village, CO 80111
along with your check payable to “PetroShare Corp. Escrow Account”; or wire your
subscription funds to the PetroShare Corp. escrow account as follows:

 

 

 

 

Receiving Bank Name:

 

Fortis Private Bank

ABA Routing Number:

 

107006428

Account Number:

 

031006459

Name on Account:

 

PetroShare Corp. Escrow Account

 

If you have any questions, please call Mike Donnelly, 720-488-4729.

 

 





11

--------------------------------------------------------------------------------

 

 

GVC Capital LLC

Privacy Policy Concerning Clients’ Financial Information Dated January 1, 2017

 

This privacy disclosure statement puts in writing the privacy policies that GVC
follows.   Our policy is based on the recognition that our clients have an
expectation that non-public personal information will be kept confidential.  We
have adopted this Privacy Policy concerning information you have provided to us
and information we obtained in providing services to you.

 

Information about you is collected in the normal course of business for purposes
of providing services to you.  This information is not collected for resale.  We
provide information to unaffiliated third parties that is necessary for us to
provide services to you.  The information that is collected, the source of the
information and the parties to which the information is provided are explained
below.

 

Categories of Non-public Information We Collect In the Normal Course of
Business:

 

1.   Information you provide in establishing an account.  This is information
provided by you on forms used to open and maintain an account with us and our
affiliates and otherwise provided by you in using our services. Examples of such
information are your name, address, employment, age, assets and investment
objectives and experience.

 

2.   Information about your transactions.  This includes information obtained
from you concerning a transaction that we have done on your behalf.  We also
have information about assets held for you.  If your account was transferred to
us, we may have received information from another financial institution.  Our
Brokerage services are introduced by us to a clearing firm that effects
transactions and maintains assets for you.  We have access to information about
these transactions and assets.  We anticipate that the clearing firm will
separately provide you with their privacy policies concerning client financial
information that is collected or available to them.

 

Categories of Non-public Information That is Disclosed:

 

We do not disclose any non-public personal information about our clients or
former clients to anyone, except as required or permitted by law.  Examples of
such disclosures include:

 

1.   All information about your account may be disclosed to any person that you
authorized pursuant to the documentation you have provided us.  For example,
information about accounts held jointly shall be disclosed to all persons
jointly sharing the account.

 

2.   Any information that is compelled to be produced by law, such as pursuant
to a subpoena issued by a court.

 

3.   Information provided with your consent or at your direction, such as
disclosure to a non-affiliated mortgage lender with whom you are applying for a
mortgage loan.

 

4.   Information to a financial institution where your account is transferred.

 

5.   Information provided by us to non-affiliated third parties that assist us
in providing our services to you such as data processing firms that prepare and
print your account statements.

 





12

--------------------------------------------------------------------------------

 

 

Parties to Whom We May Disclose Non-public Information

 

We may disclose both identification and transaction information to affiliated
and non-affiliated parties as permitted by law for the following reasons:

 

1.   Non-financial Entities.  Such entities include persons we engage to prepare
confirmations, account statements and other account records and transfer agents
to permit the issuance of security certificates to you.

 

2.   Financial Entities.  Such entities include a clearing firm that is a
securities broker-dealer that we introduce transactions or accounts in certain
types of security products.

 

Our Policies Protecting the Confidentiality of Information About You

 

We restrict access to non-public personal information about you to those
employees and non-affiliated third parties who need to know that information so
as to enable us to provide products and services to you.

 

Such employees include your account executive, personnel in the trading
department who effect or route your transactions, operations personnel who
prepare and reconcile records of your transactions and your security and money
positions, and management and compliance personnel who oversee our business.

 

Non-affiliated third parties include our clearing firm or others that:

 

1.   Prepare confirmations, account statements and other records of your
account.

 

2.   Transmit trade information to securities regulators and other government
agencies as required by applicable rules.

 

3.   Regulate our business in accordance with applicable law.

 

4.   Maintain accounts.

 

5.   Facilitate the clearing and settlement of transactions.

 

6.   Such other parties as permitted by law.

 

We maintain physical, electronic and procedural safeguards to guard against
persons not authorized by us from having access to your non-public personal
information.

 

Internally, we maintain all written records in secured locations that are
accessible only to authorized personnel.  Account executives are provided with
transaction records of accounts that they have responsibility for servicing. 
Electronic records are maintained on secure computers that are password
protected.  Employees undergo background checks as a condition of employment.

 

We appreciate being able to provide our services to you and will continue to do
so while maintaining the confidentiality of the information needed to provide
such services.  If you have any questions concerning this notice, please call
Vicki Barone at (303) 694-0862.

 





13

--------------------------------------------------------------------------------

 

 

GVC CAPITAL BUSINESS CONTINUITY PLANNING

 

GVC Capital LLC has developed a Business Continuity Plan on how we will respond
to events that significantly disrupt our business.  Since the timing and impact
of disasters and disruptions is unpredictable, we will have to be flexible in
responding to actual events as they occur.  With that in mind, we are providing
you with this information on our business continuity plan.

 

Contacting Us — If after a significant business disruption you cannot contact us
as you usually do at 303-694-0862, please go to our web site at www.gvccap.com.

 

Our Business Continuity Plan — We plan to quickly recover and resume business
operations after a significant business disruption and respond by safeguarding
our employees and property, making a financial and operational assessment,
protecting the firm’s books and records, and allowing our customers to transact
business.  In short, our business continuity plan is designed to permit our firm
to resume operations as quickly as possible, given the scope and severity of the
significant business disruption.  Our business continuity plan addresses: data
back-up and recovery; all mission critical systems; financial and operational
assessments; alternative communications with customers, employees, and
regulators; alternate physical location of employees; critical supplier,
contractor, bank and counter-party impact; regulatory reporting; and assuring
our customers prompt access to their funds and securities if we are unable to
continue our business.

 

Varying Disruptions — Significant business disruptions can vary in their scope,
such as only our firm, a single building housing our firm, the business district
where our firm is located, the city where we are located, or the whole region. 
Within each of these areas, the severity of the disruption can also vary from
minimal to severe.  In a disruption to only our firm or a building housing our
firm, we will transfer our operations to a local site when needed and expect to
recover and resume business within an hour.  In a disruption affecting our
business district, city, or region, we will transfer our operations to a site
outside of the affected area, and recover and resume business within a few
hours.  In either situation, we plan to continue in business, transfer
operations to our clearing firm if necessary, and notify you through our web
site [www.gvccap.com] or a telephone recording from our main line,
[303-694-0862] how to contact us.  If the significant business disruption is so
severe that it prevents us from remaining in business, we will assure our
customer’s prompt access to their funds and securities.

 

For more information — If you have questions about our business continuity
planning, you can contact us at (303) 694-0862 or send inquiries to our main
office: 5350 S. Roslyn St. Suite 400 Greenwood Village, CO  80111.

 

 

Complaints, Concerns, or Questions may be directed to:

 

Vicki Barone (303) 694-0862

GVC Capital LLC

5350 S. Roslyn St. Suite 400

Greenwood Village, CO 80111

 

 

 

14

--------------------------------------------------------------------------------